Title: To George Washington from Daniel Stevens, 27 August 1796
From: Stevens, Daniel
To: Washington, George


        
          Supervisor’s Office Dist. so. CarolinaCharleston 27th August 1796
          Sir
        
        This will be handed you by Benjamin Cudworth Esqr. Inspector of the Revenue for Survey No. 2. in my District, the ill State of health of this Gentleman, for some months past has induced me to give him permission to go to Philadelphia to see if the change of Climate for a few Weeks may not contribute towards a restoration thereof, my personal esteem for Mr Cudworth as an upright valuable Citizen, and a steady supporter of the Federal Government and an Officer of the Revenue, in whom may be placed the most unbounded confidence, for integrity abilities, attention and vigilance in his official duties, and whose conduct has justly merited my warmest approbation, induces me to take the liberty of introducing him to your kind attention. with great regard and esteem I am sir Your most Obt sevt
        
          Danl Stevens
        
      